BlaciíbuRN, J.:
The defendant was arrested on an attachment for contempt, and he was discharged on the payment of the costs of attachment, and from that order he appeals. We think we cannot review a proceeding in contempt when the court below had jurisdiction. There is nothing in our statutes allowing an appeal in such cases, and the rule of law is that each court judges for itself in cases of contempt, and the judgment of the court is not a subject of review by an appellate court. When an appeal is allowed it is by statutory provision. Notes to Clark v. People, 12 Amer. Dec. 184; Yates v. Lansing, 9 Johns. 395; Baldwin v. Miles, 58 Conn. 496, 20 Atl. Rep. 618. Therefore the appeal must be dismissed.
Zane, O. J., and Andeeson, J., concurred.